DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-12, 14-19, 22-26 are presented for examination.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered.
The amendments to the claims overcome the claim objections and the previous 112a, 112b rejections.  However, the amendments to the claims introduce a new 112a rejection for written description (new matter) on the term “non-persistent communication session”.  See 112a rejection below for details.  
Regarding Claims 16-17, 19, 24 (102 rejection) and Regarding Claims 1-5, 5-13, 15, 22-23 (103 rejection), Applicant argues (pp 8-9, 11-13) that Toshniwal does not a presence service.  In response to the argument, the Examiner respectfully disagrees.  Toshniwal teaches on a presence service, where the request is published utilizing a Presence Information Data Format (PIDF) to advertise the sender device’s presence status and device capabilities.  See Toshniwal, [0039] SIP request can be a SIP PUBLISH request used by a sender device 104 to publish event state information to other devices 104 via the server 108.  SIP PUBLISH request includes a message body, such as a Presence Information Data Format (PIDF) message body, with information that advertises
Applicant argues (pp 9) that Toshniwal appears to teach away from the claimed subject matter because Toshniwal states, “SIP SUBSCRIBE, SIP NOTIFY are SIP procedures unrelated to establishing a communication session”.  In response to the argument, Examiner respectfully disagrees.  Toshniwal does not teach away, as Toshniwal is merely stating that those SIP procedures (SUBSCRIBE, NOTIFY) are unrelated to establishing a communication session.   Toshniwal teaches that the SIP REGISTER is utilized for establishing a communication session.  See Toshniwal, [0031] The SIP request can be a SIP REGISTER request that includes an address in its header field used by the server 108 to register the corresponding user device 104.  [0036] during or after registration of a user device 104 with the server 108, the user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications.
Regarding Claims 16-17, 19, 24 (102 rejection) and Regarding Claims 1-5, 5-13, 15, 22-23 (103 rejection), Applicant argues (pp 10, 14-16) that Toshniwal does not teach on the amendment to the claim “via a persistent communication session”.  In response to the argument, the Examiner respectfully agrees.  Toshniwal is silent on “a persistent communication session”.   The specification describes a persistent communication: [0044] Establishing a persistent connection with a service can comprise providing login credentials to the service.  [0046] The persistent connection can be a predefined time, e.g. X number of minutes or hours.  
An updated search was conducted and a new art was discovered to read on this amendment:  US PGPub 2012/0179829 (George)
Please see updated rejection below in view of US PGPub 2012/0303831 Toshniwal and US PGPub 2012/0179829 George.  Reilly still teaches on Claims 3, 14, 18 where the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

112a:  Written Description:
Claims 1, 10, 16 (and their dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “non-persistent communication session” in lines 6, 14-16.  
Claim 9 recites “non-persistent communication session” in lines 1-2.
Claim 10 recites “non-persistent communication session” in lines 4, 10, 12.   
Claim 15 recites “non-persistent communication session” in lines 1-2.
Claim 16 recites “non-persistent communication session” in lines 2, 6, 13.
The Applicant’s disclosure is clear that a persistent communication session includes a session that is alive for a certain period of time ([0046]).  The current claims recite “non-persistent communication session” and Applicant’s disclosure does not recite/define the term 
For examination purposes this term is interpreted as receiving a message, or a notification via a communication network.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12, 15-17, 19, 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0303831 Toshniwal in view of US PGPub 2012/0179829 (George).

Regarding Claim 1:
Toshniwal teaches A method comprising: 	
receiving, by a user device (Fig 1, user device 104) via a communication session with a service, a notification of a request (ie. SIP SUBSCRIBE request) for a non-persistent communication session (ie. notifications) with a computing device (ie. another user device 104), ([0036] during or after registration of a user device 104 with the server 108, the user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications, via a SIP NOTIFY request, about a particular event, such as a change in support capabilities, associated with another user device 104)
wherein the request is published (ie. publish, advertise) to the service by a presence service, ([0039] SIP request can be a SIP PUBLISH request used by a sender device 104 to publish event state information to other devices 104 via the server 108.  SIP PUBLISH request includes a message body, such as a Presence Information Data Format (PIDF) message body, with information that advertises the sender device's presence status as well as supported device capabilities)
wherein the request indicates a capability of the computing device (ie. other devices, another user device 104), wherein receiving the notification is based on the indicated capability of the computing device (ie. other devices, another user device 104) corresponding to a capability of the user device (ie. user device 104, sender device 104, one user device); ([0039] FIG. 3, System 100, receives a SIP request from the user device 104.  An exemplary SIP request can be a SIP INVITE request for initiating session setup, which includes an invitation from the sender device 104 to another user device 104 to establish a communication session.  A SIP INVITE request includes a Contact header with information about the sender device 104, including the sender device's capabilities for receiving certain services.  [0005] The network can also ensure that the capabilities advertised by one user device to other devices reflect the current status of services authorized and available for the user device)
(Fig 1, server 108), ([0031] The SIP request can be a SIP REGISTER request that includes an address in its header field used by the server 108 to register the corresponding user device 104. In some embodiments, the SIP REGISTER request also includes information advertising to the network the user device's capabilities for receiving certain services.  [0043] Upon detecting a change in the authorization or availability status of the first user device 104, the server 108 is adapted to send a SIP NOTIFY request to the second user device 104 notifying the status change)
wherein registering with the communication processing system (Fig 1, server 108) causes the request for the non-persistent communication session (ie. notifications) to be sent to the user device (ie. user device 104); ([0037] the server 108 may determine that only service A is available and authorized for access by the user device 104.  In such a situation, the server 108 removes the indication of services B and C from the Contact header of the 200 OK response to the SIP REGISTER request and forwards the response back to the user device 104)
and communicating, based on the request for the non-persistent communication session (ie. notifications) and via the communication processing system (Fig 1, server 108), with the computing device (ie. second user device) via the non-persistent communication session (ie. notifications). ([0041]-[0044] Upon detecting a change in the authorization or availability status of the first user device 104, the server 108 is adapted to send a SIP NOTIFY request to the second user device 104 notifying the status change. [0044] where the server checks policy, allows for some services and send message to network device what the services the user can access)  
([0039]).  However, Toshniwal is silent on receiving, by a user device via a persistent communication session with a service, a notification of a request for a communication session.
George teaches, in the same field of endeavor, A system and method are provided that enable a server or proxy device to be used to provide a path between a pair of endpoint devices for exchanging addressing information, Abstract.
George also teaches receiving, by a user device via a persistent communication session with a service, a notification of a request for a communication session. ([0037] FIG. 4, each endpoint 10 sends a registration request, command or other message, e.g. a SIP REGISTER message, to the registrar 20 to enable the registrar 20 to store address information for each endpoint 10 in an address mappings database 22.  This allows a persistent connection to be maintained between the endpoint 10 and the registrar 20 for at least a particular amount of time (e.g. a session).  For example, when entering an area where a particular service is valid, an endpoint 10 can send a REGISTER message to the registrar 20 at a public IP address indicating its availability.  Alternatively, in some SIP-based embodiments, the endpoint may use a SUBSCRIBE message to subscribe to services).  This shows a notification (ie. SIP SUBSCRIBE, SIP REGISTER) of a request is sent via a persistent communication session.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Toshniwal per George, so as to include receiving, by a user device via a persistent communication session with a service, a notification of a request.  This would have been advantageous as it would allow the modified system to provide 

Regarding Claim 10:
Toshniwal teaches A method comprising: 	
subscribing, on behalf of a user device (ie. user device 104), to a presence service (ie. receive notifications regarding another user); ([0031] FIG. 2 shows an exemplary operation of the system 100 for validating services for a user device 104 upon receiving a SIP request from the user device. The SIP request can be a SIP REGISTER request that includes an address in its header field used by the server 108 to register the corresponding user device 104)
receiving, based on subscribing to the presence service, a request for a non-persistent communication session (ie. notifications) with a computing device (ie. user device), ([0036] during or after registration of a user device 104 with the server 108, the user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications, via a SIP NOTIFY request, about a particular event, such as a change in support capabilities, associated with another user device 104)
wherein the presence service publishes (ie. publish, advertise) the request, wherein the request indicates a capability (ie. device capabilities, services authorized) of a computing device (ie. user device); ([0039] SIP request can be a SIP PUBLISH request used by a sender device 104 to publish event state information to other devices 104 via the server 108.  SIP PUBLISH request includes a message body, such as a Presence Information Data Format (PIDF) message body, with information that advertises the sender device's presence status as well as supported device capabilities.  [0005] The network can also ensure that the capabilities advertised by one user device to other devices reflect the current status of services authorized and available for the user device)
and sending, to the user device (ie. user device 104, sender device 104) via a  communication session, based on the indicated capability of the computing device (ie. another user device 104) corresponding to a capability of the user device (ie. user device 104, sender device 104), a notification of the request for the non-persistent communication session (ie. notifications), ([0041]-[0044] Upon detecting a change in the authorization or availability status of the first user device 104, the server 108 is adapted to send a SIP NOTIFY request to the second user device 104 notifying the status change.  [0044] where the server checks policy, allows for some services and send message to network device what the services the user can access)  
wherein, the notification causes the user device to register, with a communication processing system (Fig 1, server 108) to receive the request for the non-persistent communication session (ie. notifications). ([0036] during or after registration of a user device 104 with the server 108, the user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications, via a SIP NOTIFY request, about a particular event, such as a change in support capabilities, associated with another user device 104 or with its own device 104. Both the SIP SUBSCRIBE and SIP NOTIFY requests are SIP procedures unrelated to establishing a communication session)
([0039]).  However, Toshniwal is silent on sending, to the user device via a persistent communication session, a notification of a request for a communication session.
George teaches sending, to the user device via a persistent communication session, a notification of a request for a communication session. ([0037] FIG. 4, each endpoint 10 sends a registration request, command or other message, e.g. a SIP REGISTER message, to the registrar 20 to enable the registrar 20 to store address information for each endpoint 10 in an address mappings database 22.  This allows a persistent connection to be maintained between the endpoint 10 and the registrar 20 for at least a particular amount of time (e.g. a session).  For example, when entering an area where a particular service is valid, an endpoint 10 can send a REGISTER message to the registrar 20 at a public IP address indicating its availability.  Alternatively, in some SIP-based embodiments, the endpoint may use a SUBSCRIBE message to subscribe to services).  This shows a notification (ie. SIP SUBSCRIBE, SIP REGISTER) of request is sent via a persistent communication session.
The motivation to combine Toshniwal with George is the same as for Claim 1.

Regarding Claim 16:
Toshniwal teaches A method comprising: 	
receiving, by a presence service (ie.  System 100, Server 108), a request (ie. SIP INVITE request) for a non-persistent communication session (ie. notifications), wherein the request indicates a capability of a first user device (ie. sender device 104); ([0036] during or after registration of a user device 104 with the server 108, the user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications, via a SIP NOTIFY request, about a particular event, such as a change in support capabilities, associated with another user device 104)
sending, to a second user device (ie. another user device 104), based on the indicated capability of the first user device (ie. sender device 104) corresponding to a capability of the second user device (ie. user device 104), a notification of the request (ie. SIP INVITE) for the non-persistent communication session (ie. notifications), ([0039] FIG. 3, System 100, receives a SIP request from the user device 104.  An exemplary SIP request can be a SIP INVITE request for initiating session setup, which includes an invitation from the sender device 104 to another user device 104 to establish a communication session.  A SIP INVITE request includes a Contact header with information about the sender device 104, including the sender device's capabilities for receiving certain services.  [0005] The network can also ensure that the capabilities advertised by one user device to other devices reflect the current status of services authorized and available for the user device)
wherein sending the notification comprises publishing the request to one or more subscribers (ie. other devices) of the presence service, ([0039] SIP request can be a SIP PUBLISH request used by a sender device 104 to publish event state information to other devices 104 via the server 108.  SIP PUBLISH request includes a message body, such as a Presence Information Data Format (PIDF) message body, with information that advertises the sender device's presence status as well as supported device capabilities)
wherein the one or more subscribers (ie. second user device 104) comprise a service (ie. A, B, C) in communication with the second user device (ie. user device 104) via a ([0037] A user device 104 can advertise via a SIP REGISTER request transmitted to the server 108 that it is capable of supporting services A, B, and C.  [0043] a second user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications, via a SIP NOTIFY request, about a change in support capabilities associated with a first user device 104)
and causing, based on the second user device (ie. user device 104) being registered with a  communication processing system and via session initiation protocol (SIP), the second user device (ie. user device 104) to receive the non-persistent communication session (ie. notifications). ([0036] during or after registration of a user device 104 with the server 108, the user device 104 can transmit a SIP SUBSCRIBE request to the server 108 to establish a subscription with the server 108 to receive notifications, via a SIP NOTIFY request, about a particular event, such as a change in support capabilities, associated with another user device 104 or with its own device 104. Both the SIP SUBSCRIBE and SIP NOTIFY requests are SIP procedures unrelated to establishing a communication session)
Toshniwal discloses establishing connections between user devices ([0039]).  However, Toshniwal is silent on wherein the one or more subscribers comprise a service in communication with the second user device via a persistent communication session.
George teaches wherein the one or more subscribers comprise a service in communication with the second user device via a persistent communication session. ([0037] FIG. 4, each endpoint 10 sends a registration request, command or other message, e.g. a SIP REGISTER message, to the registrar 20 to enable the registrar 20 to store address information for each endpoint 10 in an address mappings database 22.  This allows a persistent connection to be maintained between the endpoint 10 and the registrar 20 for at least a particular amount of time (e.g. a session).  In some SIP-based embodiments, the endpoint may use a SUBSCRIBE message to subscribe to services).  This shows a notification (ie. SIP SUBSCRIBE, SIP REGISTER) of request is sent via a persistent communication session.
The motivation to combine Toshniwal with George is the same as for Claim 1.

Regarding Claim 2:
Toshniwal (as modified by George) teaches on the invention of Claim 1 as described.
Toshniwal teaches wherein the service comprises a web service. ([0006] authorizing access by a user device to at least one service offered over an Internet Protocol (IP) network is provided)

Regarding Claims 4, 12:
Toshniwal (as modified by George) teaches on the inventions of Claims 1, 10 as described.
Toshniwal teaches wherein the communication processing system comprises a telephone communication processing system. ([0023] A user device 104 can be a telephone, a computer, a personal digital assistant (PDA) or any other electronic device capable of receiving communication over a telecommunications network.  [0050] Circuit-based networks can include the public switched telephone network (PSTN))


Toshniwal (as modified by George) teaches on the invention of Claim 1 as described.
Toshniwal teaches wherein registering with the communication processing system to receive the request for the communication session comprises registering sending, to the communication processing system, via with the communication processing system by session initiation protocol (SIP), location information associated with the user device. ([0011] policy data updated by examining parameters associated with the user device.  Parameter can describe user location, user device network access capability, user device hardware capability.  [0031] The SIP request can be a SIP REGISTER request that includes an address in its header field used by the server 108 to register the corresponding user device 104. In some embodiments, the SIP REGISTER request also includes information advertising to the network the user device's capabilities for receiving certain services)

Regarding Claims 9, 15:
Toshniwal (as modified by George) teaches on the invention of Claim 1, 10 as described.
Toshniwal teaches wherein the non-persistent communication session comprises at least one of: an internet telephone call, a multimedia distribution, a multimedia conference, and/or a presentation. ([0023] A user device 104 can be a telephone, a computer, a personal digital assistant (PDA) or any other electronic device capable of receiving communication over a telecommunications network.  [0050] Circuit-based networks can include the public switched telephone network (PSTN))


Toshniwal (as modified by George) teaches on the invention of Claim 10 as described.
Toshniwal teaches wherein the presence service publishes the request based on a session initiation protocol (SIP) PUBLISH message. ([0039] SIP request can be a SIP PUBLISH request used by a sender device 104 to publish event state information to other devices 104 via the server 108.  SIP PUBLISH request includes a message body, such as a Presence Information Data Format (PIDF) message body, with information that advertises the sender device's presence status as well as supported device capabilities)

Regarding Claim 17:
Toshniwal (as modified by George) teaches on the invention of Claim 16 as described.
Toshniwal teaches wherein the communication processing system comprises a telephone communication processing system. ([0023] A user device 104 can be a telephone, a computer, a personal digital assistant (PDA) or any other electronic device capable of receiving communication over a telecommunications network.  [0050] Circuit-based networks can include the public switched telephone network (PSTN))

Regarding Claim 19:
Toshniwal (as modified by George) teaches on the invention of Claim 16 as described.
Toshniwal teaches wherein the second user device being registered to the communication processing system is based on location information associated with the second user device. ([0011] The policy data indicates the one or more authorized services currently available to the user device.  Parameter can describe user location, user device network access capability, user device hardware capability.  [0026] The service authorization server 116 can dynamically update policy data, stored in the policy database 112, to indicate available and/or authorized service(s) for the user devices 104. The service authorization server 116 performs such update based on, user device location)

Regarding Claim 22:
Toshniwal (as modified by George) teaches on the invention of Claim 16 as described.
Toshniwal does not teach wherein the second user device is connected to the service, wherein the connection to the service is a persistent connection.
George teaches wherein the second user device is connected to the service, wherein the connection to the service is a persistent connection.  ([0037] FIG. 4, each endpoint 10 sends a registration request, command or other message, e.g. a SIP REGISTER message, to the registrar 20 to enable the registrar 20 to store address information for each endpoint 10 in an address mappings database 22.  This allows a persistent connection to be maintained between the endpoint 10 and the registrar 20 for at least a particular amount of time (e.g. a session).  For example, when entering an area where a particular service is valid, an endpoint 10 can send a REGISTER message to the registrar 20 at a public IP address indicating its availability)  
The motivation to combine Toshniwal with George is the same as for Claim 1.


Toshniwal (as modified by George) teaches on the invention of Claim 19 as described.
Toshniwal teaches wherein the second user device being registered to the communication processing system is further based on receiving the location information (ie. user device location) associated with the second user device from a database (ie. policy database). ([0011] The policy data indicates the one or more authorized services currently available to the user device.  Parameter can describe user location, user device network access capability, user device hardware capability.  [0026] The service authorization server 116 can dynamically update policy data, stored in the policy database 112, to indicate available and/or authorized service(s) for the user devices 104. The service authorization server 116 performs such update based on, user device location)

Regarding Claim 25:
Toshniwal (as modified by George) teaches on the invention of Claim 8 as described.
Toshniwal teaches wherein the location information associated with the user device is received from a database. ([0011] The policy data indicates the one or more authorized services currently available to the user device.  Parameter can describe user location, user device network access capability, user device hardware capability.  [0026] The service authorization server 116 can dynamically update policy data, stored in the policy database 112, to indicate available and/or authorized service(s) for the user devices 104. The service authorization server 116 performs such update based on, user device location)


Toshniwal (as modified by George) teaches on the invention of Claim 8 as described.
Toshniwal teaches sending, to a database, the location information associated with the user device for storage database. ([0011] The policy data indicates the one or more authorized services currently available to the user device.  Parameter can describe user location, user device network access capability, user device hardware capability.  [0026] The service authorization server 116 can dynamically update policy data, stored in the policy database 112, to indicate available and/or authorized service(s) for the user devices 104. The service authorization server 116 performs such update based on, user device location)

Claims 3, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0303831 (Toshniwal) in view of in view of US PGPub 2012/0179829 (George) further in view of US PGPub 2006/0148477 (Reilly).

Regarding Claims 3, 14, 18:
Toshniwal (as modified by George) teaches on the inventions of Claims 1, 10, 16 as described.
Toshniwal (as modified by George) discloses that the server can reside on a SIP registrar or a Home Proxy (see Toshniwal [0024]).  However, Toshniwal (as modified by George) is silent on wherein the communication processing system comprises one or more communication protocol servers.

Reilly also teaches wherein the communication processing system comprises one or more communication protocol servers. (Fig 1, the second network, Home Network B, has a home subscriber server 16, the session initiation protocol (SIP) presence server 18, [0034])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Toshniwal (as modified by George) by modifying Toshniwal per Reilly, so as to include the detail of wherein the communication processing system comprises one or more communication protocol servers.  This would have been advantageous as it would allow the combined invention to provide flexible communication solutions, see Reilly, ([0018]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0303831 (Toshniwal) in view of US PGPub 2012/0179829 (George) in view of US Patent 8,738,715 (Roy).

Regarding Claim 23:
Toshniwal (as modified by George) teaches on the invention of Claim 22 as described.
Toshniwal (as modified by George) discloses a persistent connection (see George [0037]).  However, Toshniwal (as modified by George) does not teach wherein the persistent connection corresponds to an expiration date or time duration.

Roy also teaches wherein the persistent connection corresponds to an expiration date or time duration. (When a conversation is created, a user may identify a time-to-live (TTL) time and date associated with the conversation invitation, Col 8 ln 57-59.  When a connection is established, the client application connects device 1048 to server 106 using a persistent long live session key with low packet overhead, Col 14 ln 50-53)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Toshniwal (as modified by George) by modifying George per Roy, so as to include the detail of wherein the persistent connection corresponds to an expiration date or time duration.  This would have been advantageous as it would allow the combined invention to limit the use of resources which would prevent the system from becoming overloaded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.J.H/Examiner, Art Unit 2454    

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454